DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 11/18/2021.

Examiner's Statement of reason for Allowance

Claims 1, 3-6, 8, 10-13, 15, 17-20, 22, 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for wireless communications by a user equipment (UE), comprising: communicating with a first base station (BS) via a connection of a first radio access technology (RAT); determining, based on determining that the first RAT comprises a legacy RAT and that the UE is to be transitioned to operating on a second RAT comprising a non-legacy RAT, to omit information about a capability of the UE to support carrier aggregation in operations using the second RAT from capabilities information of the UE regarding the second RAT; obtaining an indication from the first BS to transition the connection to the second RAT; transmitting the capabilities information of the UE regarding the second RAT, excepting the omitted information about the capability of the UE to support carrier aggregation in operations using the second RAT, to the first BS via the first RAT, wherein the transmitting the capabilities information is in response to obtaining the indication; communicating with a second BS via the second RAT using a single carrier according to the capabilities information; sending an update of the cap` abilities information of the UE regarding 
The closest prior art, as previously recited, Van Lieshout et al. (US 2019/0110190 A1), Sunell et al. (US 2017/0048756 A1), Palm et al. (US 2016/0262053 A1), Tiwari et al. (US 2016/0157140 A1), Van der Velde et al. (US 2014/0329557 A1), are also generally directed to various aspects of reporting dual mode capabilities in an LTE network.  However, none of Van Lieshout, Sunell et al., Palm, Tiwari, Van der Velde teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 8, 15 and 22 .  For example, none of the cited prior art teaches or suggest the steps transmitting the capabilities information of the UE regarding the second RAT, excepting the omitted information about the capability of the UE to support carrier aggregation in operations using the second RAT, to the first BS via the first RAT, wherein the transmitting the capabilities information is in response to obtaining the indication; communicating with a second BS via the second RAT using a single carrier according to the capabilities information; sending an update of the cap` abilities information of the UE regarding the second RAT via the second RAT, the update including at least the information about a capability of the UE to support carrier aggregation in operations using the second RAT; and based on sending the update, communicating with the second BS via the second RAT using carrier aggregation over a plurality of carriers.
Therefore the claims are allowable over the cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478